US$1,500,000,000 THREE-YEAR CREDIT AGREEMENT dated as of June 23, 2010 among AUTOMATIC DATA PROCESSING, INC. The BORROWING SUBSIDIARIES referred to herein The LENDERS Party Hereto JPMORGAN CHASE BANK, N.A. as Administrative Agent BANK OF AMERICA, N.A. BNP PARIBAS and WELLS FARGO BANK, N.A. as Syndication Agents BARCLAYS BANK PLC CITICORP USA, INC. DEUTSCHE BANK SECURITIES INC. INTESA SANPAOLO S.P.A and MORGAN STANLEY MUFG LOAN PARTNERS, LLC as Documentation Agents J.P. MORGAN SECURITIES INC. BANC OF AMERICA SECURITIES LLC BNP PARIBAS SECURITIES CORP. and WELLS FARGO SECURITIES, LLC as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS ARTICLE I Definitions SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 17 SECTION 1.03. Terms Generally 17 SECTION 1.04. Accounting Terms; GAAP 18 ARTICLE II The Credits SECTION 2.01. Commitments 18 SECTION 2.02. Loans and Borrowings 18 SECTION 2.03. Requests for Revolving Borrowings 20 SECTION 2.04. [Intentional Omitted] 21 SECTION 2.05. Competitive Bid Procedure 21 SECTION 2.06. [Intentionally Omitted] 23 SECTION 2.07. Funding of Borrowings 23 SECTION 2.08. Repayment of Borrowings; Evidence of Debt 23 SECTION 2.09. Interest Elections 24 SECTION 2.10. Termination and Reduction of Commitments 26 SECTION 2.11. Prepayment of Loans 28 SECTION 2.12. Fees 29 SECTION 2.13. Interest 29 SECTION 2.14. Alternate Rate of Interest 30 SECTION 2.15. Increased Costs 31 SECTION 2.16. Break Funding Payments 32 SECTION 2.17. Taxes 32 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs 33 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 35 SECTION 2.20. Designation of Borrowing Subsidiaries 36 SECTION 2.21. Defaulting Lenders 37 ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers 37 SECTION 3.02. Authorization; Enforceability 38 Contents, p 2. SECTION 3.03. Governmental Approvals; No Conflicts 38 SECTION 3.04. Financial Condition; No Material Adverse Change 38 SECTION 3.05. Properties 39 SECTION 3.06. Litigation and Environmental Matters 39 SECTION 3.07. Compliance with Laws and Agreements 39 SECTION 3.08. Federal Reserve Regulations 39 SECTION 3.09. Investment Company Status 39 SECTION 3.10. Taxes 40 SECTION 3.11. ERISA 40 SECTION 3.12. Disclosure 40 ARTICLE IV Conditions SECTION 4.01. Effective Date 40 SECTION 4.02. Each Credit Event 41 SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary 42 ARTICLE V Affirmative Covenants SECTION 5.01. Financial Statements and Other Information 42 SECTION 5.02. Notices of Material Events 44 SECTION 5.03. Existence; Conduct of Business 44 SECTION 5.04. Payment of Taxes 44 SECTION 5.05. Maintenance of Properties 44 SECTION 5.06. Books and Records; Inspection Rights 45 SECTION 5.07. Compliance with Laws 45 SECTION 5.08. Use of Proceeds 45 ARTICLE VI Negative Covenants SECTION 6.01. Liens 45 SECTION 6.02. Sale and Leaseback Transactions 46 SECTION 6.03. Fundamental Changes 46 ARTICLE VII Events of Default Contents, p. 3 ARTICLE VIII The Administrative Agent ARTICLE IX Guarantee ARTICLE X Miscellaneous SECTION 10.01. Notices 53 SECTION 10.02. Waivers; Amendments 54 SECTION 10.03. Expenses; Indemnity; Damage Waiver 55 SECTION 10.04. Successors and Assigns 56 SECTION 10.05. Survival 59 SECTION 10.06. Counterparts; Integration; Effectiveness 59 SECTION 10.07. Severability 60 SECTION 10.08. Right of Setoff 60 SECTION 10.09. Governing law; Jurisdiction; Consent to Service of Process 60 SECTION 10.10. WAIVER OF JURY TRIAL 61 SECTION 10.11. Headings 61 SECTION 10.12. Confidentiality 61 SECTION 10.13. Conversion of Currencies 62 SECTION 10.14. Interest Rate Limitation 63 SECTION 10.15. USA Patriot Act 63 SECTION 10.16. No Fiduciary Relationship 63 SCHEDULES: Schedule 2.01 - Lenders and Commitments Schedule 2.18 - Payment Instructions Schedule 6.01 - Liens EXHIBITS: Exhibit A - Form of Assignment and Assumption Exhibit B-1 - Form of Borrowing Subsidiary Agreement Exhibit B-2 - Form of Borrowing Subsidiary Termination Exhibit C - Form of Promissory Note Exhibit D - Form of Opinion of General Counsel of the Company THREE-YEAR CREDIT AGREEMENT dated as of June23, 2010 (this “Agreement”), among AUTOMATIC DATA PROCESSING, INC., a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES from time to time party hereto (the Company and the Borrowing Subsidiaries being collectively called the “Borrowers”), the LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The Company has requested that the Lenders (such term and each other capitalized term used and not otherwise defined herein having the meaning assigned to it in Article I) extend credit in the form of Commitments under which the Borrowers may obtain Loans in US Dollars in an aggregate principal amount at any time outstanding that will not result in the aggregate Exposures exceeding US$1,500,000,000.The Company has also requested that the Lenders provide (a) a procedure pursuant to which the Borrowers may invite the Lenders to bid on an uncommitted basis on short-term Loans to the Borrowers and (b) a procedure pursuant to which the Borrowers may obtain Loans on an uncommitted basis from individual Lenders on terms to be negotiated at the time such Loans are requested.The proceeds of borrowings hereunder are to be used for general corporate purposes of the Borrowers and their subsidiaries, including the refinancing of indebtedness under the Company’s Five-Year Credit Agreement dated as of June29, 2005 (the “Existing Credit Agreement”). The Lenders are willing to establish the credit facilities referred to in the preceding paragraph upon the terms and subject to the conditions set forth herein.Accordingly, the parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01.Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Administrative Agent” means JPMCB, in its capacity as administrative agent for the Lenders hereunder, or any successor in such capacity. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agreement Currency” has the meaning assigned to such term in Section10.13(b). “Alternate Base Rate” means, for any day, a rate per annum equal to the highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% per annum and (c) the LIBO Rate for a one month interest period on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus 1% per annum, provided that, for the avoidance of doubt, the LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at approximately 11:00 a.m. London time on such day (without any rounding).Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively. “Applicable Rate” means, for any day, with respect to (a) any commitment fee payable hereunder, the rate per annum set forth below under the caption “Commitment Fee Rate”, (b) any Eurocurrency Loan hereunder, a rate per annum equal to the percentage of the Index applicable on such day set forth below under the caption “Eurocurrency Spread” (but in no event shall the Applicable Rate for any Eurocurrency Loan be less than the rate per annum set forth below under the caption “Eurocurrency Floor”) and (c) any ABR Loan, the Applicable Rate for Eurocurrency Loans minus 1% per annum (but in no event shall the Applicable Rate for any ABR Loan be less than 0% per annum), in each case based on the Ratings: Ratings: Commitment Fee Rate: (basis points) Eurocurrency Spread: (percentage of the Index) Eurocurrency Floor: (basis points) Category 1 ≥ Aa3/AA- 8.0 50% 40 Category 2 < Aa3/AA- and ≥ A3/A- 12.5 60% 50 Category 3 < A3/A- 17.5 75% 70 For purposes of the foregoing, (a)if either Moody’s or S&P shall not have in effect Ratings (other than by reason of the circumstances referred to in the penultimate paragraph of this definition), then such rating agency shall be deemed to have established a rating in Category 3; (b)if the Ratings established or deemed to have been established 2 by Moody’s and S&P shall fall within different Categories, the Applicable Rate shall be based on the higher of the two ratings unless the ratings differ by two or more Categories, in which case the Commitment Fee Rate, Eurocurrency Spread and the Eurocurrency Floor shall be based on the Category one level above that corresponding to the lower rating; (c)if the Ratings established or deemed to have been established by Moody’s and S&P shall be changed (other than as a result of a change in the rating system of Moody’s or S&P), such change shall be effective as of the date on which it is first publicly announced by Moody’s or S&P; and (d) the Index shall be determined as of each Reset Date for the applicable Revolving Loans.Each change in the Applicable Rate on account of (a) a change in the Ratings shall apply during the period commencing on the effective date of such change and ending on the date immediately preceding the effective date of the next such change or (b) a change in the Index shall apply during the period commencing on the Reset Date on which a change in the Index becomes effective and ending on the date immediately preceding the Reset Date on which the next such change becomes effective. If the rating system of Moody’s or S&P shall change, or if either such rating agency shall cease to be in the business of rating corporate debt obligations, the Company and the Required Lenders shall negotiate in good faith to amend this definition to reflect such changed rating system or the unavailability of ratings from such rating agency and, pending the effectiveness of any such amendment, the Applicable Rate shall be determined by reference to the rating most recently in effect prior to such change or cessation. If the Index shall be unavailable as of any Reset Date, the Company and the Lenders under the Facility agree to negotiate in good faith (for a period of up to 30 days after the Index becomes unavailable) to agree on an alternative method for establishing the Applicable Rate.During such negotiations, the Applicable Rate will be calculated as provided above and based on the last available quote of the Index.If no such alternative method is agreed upon during such 30 day period, then following the end of such period, and until such an alternative method shall have been agreed upon, the Applicable Rate will be the higher of (x) the rate determined based on the last available quote of the Index and (y) 0.50% per annum. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section10.04), and accepted by the Administrative Agent, in the form of ExhibitA or any other form approved by the Administrative
